NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MATTHEW J. NASUTI,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respon,dent.

2012-3162

Petition for review of the Merit Systems Protection
B0ard in case no. DC1221120321-W-1.

ON MOTION

oRDER

MattheW J. Nasuti moves for leave to proceed in
forma pauperis and submits a correspondence entitled
"Petitioner's Exception to the Federal Circuit’s Rule 15(c)
Statement Concerning Discrimination."

On August 28, 2012 his appeal was dismissed for fail-
ure to pay the required docketing fee and to file the
required Fed. Cir. R. 15(c) statement concerning discrimi-
nation.

MATTHEW NASUTI V. MSPB 2

Mr. Nasuti has not filed a completed Rule 15(c)
Statement Form, and his recent correspondence does not
indicate a claim of discrimination with regard to race, sex,
age, national origin, or handicapped condition. To the
extent Mr. Nasuti is arguing about the merits of his case,
those arguments belong in his brief. Mr. Nasuti is di-
rected to file a completed Rule 15(c) Statement Form
within 21 days from the date of filing of this order or his
appeal will not be reinstated

Upon consideration thereof,
IT IS ORDERED THAT:

(1) The motion to proceed in forma pauperis is
granted to the extent that it is conditioned on the timely
receipt of Mr. Nasuti’s Fed. Cir. R. 15(c) statement
concerning discrimination and subsequent reinstatement
of his appeal.

(2) Mr. Nasuti is directed to file his Fed. Cir. R. 15(c)
statement concerning discrimination within 21 days of the
date of this order. lf it is not timely received, the appeal
will not be reinstated.

FoR THE CoURT

SEP l l mm /S/Jan Horbaly
Date J an Horbaly
Clerk
cc: Matthew J. Nasuti
Michael D. Austin, Esq. |LED
826 u&`\'l:'l%ti:ED€Fl¥:All.P'§:§!IiZ|\-J§TFOB
SEP 1 1 ZU12
JAN H[)RBALY

C|.ERK